              Case 2:19-cv-02055-RSL Document 19 Filed 08/13/20 Page 1 of 10



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     HENRY T. TANG,
 8
                                    Plaintiff,           No. C19-2055-RSL
 9
                    v.                                   STIPULATED PROTECTIVE ORDER
10
     CITY OF SEATTLE,
11
                                    Defendant.
12
     1.     PURPOSES AND LIMITATIONS
13
            Discovery in this action is likely to involve production of confidential, proprietary, or
14
     private information for which special protection may be warranted. Accordingly, the parties hereby
15
     stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
16
     acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
17
     protection on all disclosures or responses to discovery, the protection it affords from public
18
     disclosure and use extends only to the limited information or items that are entitled to confidential
19
     treatment under the applicable legal principles, and it does not presumptively entitle parties to file
20
     confidential information under seal.
21
     2.     “CONFIDENTIAL” MATERIAL
22
            “Confidential” material shall include the following documents and tangible things
23
     produced or otherwise exchanged: medical records; personal financial information; personal

      STIPULATED PROTECTIVE ORDER (C19-2055-RSL) - 1                                 Peter S. Holmes
                                                                                     Seattle City Attorney
                                                                                     701 5th Avenue, Suite 2050
                                                                                     Seattle, WA 98104-7095
                                                                                     (206) 684-8200
              Case 2:19-cv-02055-RSL Document 19 Filed 08/13/20 Page 2 of 10



 1   identifiers such as social security numbers, addresses, birthdates and employee identifiers;

 2   personal benefit and beneficiary information; medical information; and information contained in

 3   personnel files.

 4   3.     SCOPE

 5          The protections conferred by this agreement cover not only confidential material (as

 6   defined above), but also (1) any information copied or extracted from confidential material; (2) all

 7   copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

 8   conversations, or presentations by parties or their counsel that might reveal confidential material.

 9   However, the protections conferred by this agreement do not cover information that is in the public

10   domain or becomes part of the public domain through trial or otherwise.

11   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

12          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

13   or produced by another party or by a non-party in connection with this case only for prosecuting,

14   defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

15   categories of persons and under the conditions described in this agreement. Confidential material

16   must be stored and maintained by a receiving party at a location and in a secure manner (by counsel

17   and parties) that ensures that access is limited to the persons authorized under this agreement.

18          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

19   by the court or permitted in writing by the designating party, a receiving party may disclose any

20   confidential material only to:

21                  a.      the receiving party’s counsel of record in this action, as well as employees

22   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

23


      STIPULATED PROTECTIVE ORDER (C19-2055-RSL) - 2                                 Peter S. Holmes
                                                                                     Seattle City Attorney
                                                                                     701 5th Avenue, Suite 2050
                                                                                     Seattle, WA 98104-7095
                                                                                     (206) 684-8200
              Case 2:19-cv-02055-RSL Document 19 Filed 08/13/20 Page 3 of 10



 1                  b.       the officers, directors, and employees (including in house counsel) of the

 2   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

 3   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 4   designated;

 5                  c.       experts and consultants to whom disclosure is reasonably necessary for this

 6   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 7                  d.       the court, court personnel, and court reporters and their staff;

 8                  e.       copy or imaging services retained by counsel to assist in the duplication of

 9   confidential material, provided that counsel for the party retaining the copy or imaging service

10   instructs the service not to disclose any confidential material to third parties and to immediately

11   return all originals and copies of any confidential material;

12                  f.       during their depositions, witnesses in the action to whom disclosure is

13   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

14   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

15   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

16   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

17   under this agreement;

18                  g.       the author or recipient of a document containing the information or a

19   custodian or other person who otherwise possessed or knew the information.

20          4.3     Filing Confidential Material. Before filing confidential material or discussing or

21   referencing such material in court filings, the filing party shall confer with the designating party,

22   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

23   remove the confidential designation, whether the document can be redacted, or whether a motion


      STIPULATED PROTECTIVE ORDER (C19-2055-RSL) - 3                                  Peter S. Holmes
                                                                                      Seattle City Attorney
                                                                                      701 5th Avenue, Suite 2050
                                                                                      Seattle, WA 98104-7095
                                                                                      (206) 684-8200
              Case 2:19-cv-02055-RSL Document 19 Filed 08/13/20 Page 4 of 10



 1   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

 2   designating party must identify the basis for sealing the specific confidential information at issue,

 3   and the filing party shall include this basis in its motion to seal, along with any objection to sealing

 4   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

 5   the standards that will be applied when a party seeks permission from the court to file material

 6   under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

 7   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

 8   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

 9   the strong presumption of public access to the Court’s files.

10   5.     DESIGNATING PROTECTED MATERIAL

11          5.1      Exercise of Restraint and Care in Designating Material for Protection. Each party

12   or non-party that designates information or items for protection under this agreement must take

13   care to limit any such designation to specific material that qualifies under the appropriate

14   standards. The designating party must designate for protection only those parts of material,

15   documents, items, or oral or written communications that qualify, so that other portions of the

16   material, documents, items, or communications for which protection is not warranted are not swept

17   unjustifiably within the ambit of this agreement.

18          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

19   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

20   unnecessarily encumber or delay the case development process or to impose unnecessary expenses

21   and burdens on other parties) expose the designating party to sanctions.

22          If it comes to a designating party’s attention that information or items that it designated for

23   protection do not qualify for protection, the designating party must promptly notify all other parties


      STIPULATED PROTECTIVE ORDER (C19-2055-RSL) - 4                                   Peter S. Holmes
                                                                                       Seattle City Attorney
                                                                                       701 5th Avenue, Suite 2050
                                                                                       Seattle, WA 98104-7095
                                                                                       (206) 684-8200
              Case 2:19-cv-02055-RSL Document 19 Filed 08/13/20 Page 5 of 10



 1   that it is withdrawing the mistaken designation.

 2          5.2      Manner and Timing of Designations. Except as otherwise provided in this

 3   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

 4   ordered, disclosure or discovery material that qualifies for protection under this agreement must

 5   be clearly so designated before or when the material is disclosed or produced.

 6                  a.      Information in documentary form: (e.g., paper or electronic documents and

 7   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

 8   the designating party must affix the word “CONFIDENTIAL” to each page that contains

 9   confidential material. If only a portion or portions of the material on a page qualifies for protection,

10   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

11   markings in the margins).

12                  b.       Testimony given in deposition or in other pretrial proceedings: the parties

13   and any participating non-parties must identify on the record, during the deposition or other pretrial

14   proceeding, all protected testimony, without prejudice to their right to so designate other testimony

15   after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

16   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

17   exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

18   at trial, the issue should be addressed during the pre-trial conference.

19                  c.      Other tangible items: the producing party must affix in a prominent place

20   on the exterior of the container or containers in which the information or item is stored the word

21   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

22   the producing party, to the extent practicable, shall identify the protected portion(s).

23


      STIPULATED PROTECTIVE ORDER (C19-2055-RSL) - 5                                   Peter S. Holmes
                                                                                       Seattle City Attorney
                                                                                       701 5th Avenue, Suite 2050
                                                                                       Seattle, WA 98104-7095
                                                                                       (206) 684-8200
              Case 2:19-cv-02055-RSL Document 19 Filed 08/13/20 Page 6 of 10



 1          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 2   designate qualified information or items does not, standing alone, waive the designating party’s

 3   right to secure protection under this agreement for such material. Upon timely correction of a

 4   designation, the receiving party must make reasonable efforts to ensure that the material is treated

 5   in accordance with the provisions of this agreement.

 6   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

 7          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

 8   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

 9   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

10   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

11   challenge a confidentiality designation by electing not to mount a challenge promptly after the

12   original designation is disclosed.

13          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

14   regarding confidential designations without court involvement. Any motion regarding confidential

15   designations or for a protective order must include a certification, in the motion or in a declaration

16   or affidavit, that the movant has engaged in a good faith meet and confer conference with other

17   affected parties in an effort to resolve the dispute without court action. The certification must list

18   the date, manner, and participants to the conference. A good faith effort to confer requires a face-

19   to-face meeting or a telephone conference.

20          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

21   intervention, the designating party may file and serve a motion to retain confidentiality under Local

22   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

23   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those


      STIPULATED PROTECTIVE ORDER (C19-2055-RSL) - 6                                 Peter S. Holmes
                                                                                     Seattle City Attorney
                                                                                     701 5th Avenue, Suite 2050
                                                                                     Seattle, WA 98104-7095
                                                                                     (206) 684-8200
              Case 2:19-cv-02055-RSL Document 19 Filed 08/13/20 Page 7 of 10



 1   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

 2   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

 3   the material in question as confidential until the court rules on the challenge.

 4   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 5   LITIGATION

 6           If a party is served with a subpoena or a court order issued in other litigation that compels

 7   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

 8   must:

 9                  a.      promptly notify the designating party in writing and include a copy of the

10   subpoena or court order;

11                  b.      promptly notify in writing the party who caused the subpoena or order to

12   issue in the other litigation that some or all of the material covered by the subpoena or order is

13   subject to this agreement. Such notification shall include a copy of this agreement; and

14                  c.      cooperate with respect to all reasonable procedures sought to be pursued by

15   the designating party whose confidential material may be affected.

16   8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

17           If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

18   material to any person or in any circumstance not authorized under this agreement, the receiving

19   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

20   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

21   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

22   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

23   Bound” that is attached hereto as Exhibit A.


      STIPULATED PROTECTIVE ORDER (C19-2055-RSL) - 7                                    Peter S. Holmes
                                                                                        Seattle City Attorney
                                                                                        701 5th Avenue, Suite 2050
                                                                                        Seattle, WA 98104-7095
                                                                                        (206) 684-8200
              Case 2:19-cv-02055-RSL Document 19 Filed 08/13/20 Page 8 of 10



 1   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 2   MATERIAL

 3          When a producing party gives notice to receiving parties that certain inadvertently

 4   produced material is subject to a claim of privilege or other protection, the obligations of the

 5   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 6   is not intended to modify whatever procedure may be established in an e-discovery order or

 7   agreement that provides for production without prior privilege review. The parties agree to the

 8   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

 9   10.    NON TERMINATION AND RETURN OF DOCUMENTS

10          Within 60 days after the termination of this action, including all appeals, each receiving

11   party must return all confidential material to the producing party, including all copies, extracts and

12   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

13          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

14   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

15   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

16   product, even if such materials contain confidential material.

17          The confidentiality obligations imposed by this agreement shall remain in effect until a

18   designating party agrees otherwise in writing or a court orders otherwise.

19          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

20          DATED this 12th day of August, 2020.

21          VANGUARD LAW, PLLC                                   PETER S. HOLMES
                                                                 Seattle City Attorney
22
      By: s/ Spencer Nathan Thal                          By:    s/ Sarah Lee
23        SPENCER NATHAN THAL, WSBA                              SARAH LEE, WSBA #27364
          #20074                                                 KATRINA R. KELLY, WSBA #28435

      STIPULATED PROTECTIVE ORDER (C19-2055-RSL) - 8                                 Peter S. Holmes
                                                                                     Seattle City Attorney
                                                                                     701 5th Avenue, Suite 2050
                                                                                     Seattle, WA 98104-7095
                                                                                     (206) 684-8200
              Case 2:19-cv-02055-RSL Document 19 Filed 08/13/20 Page 9 of 10



 1          ZACHARIAH NATHAN WILLIAM                           Assistant City Attorneys
            THAL, WSBA #55462                                  Seattle City Attorney’s Office
 2          Vanguard Law, PLLC                                 701 Fifth Avenue, Suite 2050
            PO Box 939                                         Seattle, WA 98104-7095
 3          Poulsbo, WA 98370                                  Ph: (206) 684-5683 / (206) 684-8610
            Ph: (206) 488-8344                                 Fax: (206) 684-8284
 4          spencer@vanguardlawfirm.com                        sarah.lee@seattle.gov
            zach@vanguardlawfirm.com                           katrina.kelly@seattle.gov
 5
            Attorneys for Plaintiff                            Attorneys for Defendant
 6
            Permission to sign obtained.
 7

 8          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 9          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

10   documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

11   state proceeding, constitute a waiver by the producing party of any privilege applicable to those

12   documents, including the attorney-client privilege, attorney work-product protection, or any other

13   privilege or protection recognized by law.

14          Dated this 13th day of August, 2020.

15
                                                  A
                                                  The Honorable Robert S. Lasnik
16
                                                  UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23


      STIPULATED PROTECTIVE ORDER (C19-2055-RSL) - 9                               Peter S. Holmes
                                                                                   Seattle City Attorney
                                                                                   701 5th Avenue, Suite 2050
                                                                                   Seattle, WA 98104-7095
                                                                                   (206) 684-8200
             Case 2:19-cv-02055-RSL Document 19 Filed 08/13/20 Page 10 of 10



 1                                              EXHIBIT A

 2                   ACKOWLEDGEMENT AND AGREEMENT TO BE BOUND

 3          I, ____________________________________ [print or type full name], of

 4   ____________________________________ [print or type full address], declare under penalty

 5   of perjury that I have read in its entirety and understand the Stipulated Protective Order that

 6   was issued by the United States District Court for the Western District of Washington on

 7   [date] in the case of Henry T. Tang v. City of Seattle (C19-2055-RSL). I agree to comply with

 8   and to be bound by all the terms of this Stipulated Protective Order and I understand and

 9   acknowledge that failure to so comply could expose me to sanctions and punishment in the

10   nature of contempt. I solemnly promise that I will not disclose in any manner any information

11   or item that is subject to this Stipulated Protective Order to any person or entity except in strict

12   compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the

14   Western District of Washington for the purpose of enforcing the terms of this Stipulated

15   Protective Order, even if such enforcement proceedings occur after termination of this action.

16          Date: ________________

17          City and State where sworn and signed: ___________________

18          Printed name: __________________________

19          Signature: ________________________

20

21

22

23


      STIPULATED PROTECTIVE ORDER (C19-2055-RSL) - 10                                 Peter S. Holmes
                                                                                      Seattle City Attorney
                                                                                      701 5th Avenue, Suite 2050
                                                                                      Seattle, WA 98104-7095
                                                                                      (206) 684-8200
